Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The terminal disclaimer filed on 11/11/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,258,637 and 9,949,998 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejections have been withdrawn. Further, applicant’s amendments filed 11/11/20 are seen to overcome the previous rejections of record. The instant application has surprisingly shown that glycemic control in patients having moderate renal impairment (those where the eGFR of the patient is ≥45 ml/min/1.73m2 and <60 ml/min/1.73m2) is indeed surprising as the mode of action of empagliflozin is based on the reabsorbance of glucose in the kidney by inhibiting the SGLT-2 cotransporter and is thus influenced by renal function. As such, it is surprising that a patient having reduced renal function would benefit and have improved glycemic control when a drug which requires proper renal function to be effective is administered. See for example Table 7. Likewise, the art is silent in the requirement to stop said treatment if the eGFR of the patient falls below 30 ml/min/1.73m2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623

/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623